 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ANTHONY BJORNSTAD,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01708-RAJ-BAT

10           v.                                             AMENDED ORDER EXTENDING
                                                            DEADLINES
11   ETHICON ENDO-SURGERY LLC, et al.,

12                               Defendants.

13          Plaintiff Anthony Bjornstad (“Plaintiff”) and Defendants Ethicon Endo-Surgery, Inc.
14   (“EES”), and Ethicon, Inc. (“Ethicon”), the only two named Defendants served as of the filing of
15   this Motion, stipulate to extending the deadlines for the conference of counsel required by Fed.
16   R. Civ. P. (“FRCP”) 26(f), the filing of the Joint Status Report and Discovery Plan, the service of
17   the Parties’ Initial Disclosures, and the filing of responsive pleadings (see Dkt. 9). The Parties
18   agree to extend each of these deadlines by 30 days to allow continuing discussion of the proper
19   defendants, dismissal of certain defendants, and procurement by Defendants of successor
20   counsel. Dkt. 13.
21          Accordingly, it is ORDERED that the dates for initial disclosure and submission of the
22   Joint Status Report and Discovery Plan, set forth in the Court’s Order dated December 16, 2019
23   (Dkt. 12), shall be extended by 30 days:


     AMENDED ORDER EXTENDING
     DEADLINES - 1
 1          Deadline for FRCP 26(f) Conference:                 2/13/2020

 2          Initial Disclosures Pursuant to FRCP 26(a)(1):      2/27/2020

 3          Combined Joint Status Report and Discovery
            Plan as Required by FRCP 26(f)
 4          and Local Civil Rule 26(f):                         3/05/2020

 5
            The remainder of the December 16, 2019 Order (Dkt. 12) remains in effect.
 6
            It is further ORDERED that the responsive pleading deadline for EES and Ethicon is
 7
     extended to January 15, 2020 (as requested in Dkts. 13 and 15).
 8
            DATED this 13th day of January, 2020.
 9

10

11
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23



     AMENDED ORDER EXTENDING
     DEADLINES - 2
